DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoshima et al. in view of Popeil et al. ‘411.
	There is disclosed in Aoshima a cooking system, comprising: a housing 1, 3 defining a hollow chamber configured to receive a food container 5, the housing having an upper portion defining an opening to the hollow chamber; a lid 9 movable about a hinged axis 9 t the housing between an open and closed position, wherein in the open position the lid creates a relatively weighted condition at one end of the housing; and a foot (extending legs) for supporting the housing.

	It would have been obvious to one skilled in the art to provide the housing of Aoshima with the foot arrangement disclosed in Popeil, in order to prevent tipping of the housing when operated or positioned at an angle.

Claims 2, 3, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoshima et al. in view of Lockwood.
	There is disclosed in Aoshima a cooking system, comprising: a housing 1, 3 defining a hollow chamber configured to receive a food container 5, the housing having an upper portion defining an opening to the hollow chamber; a lid 9 movable about a hinged axis 9 t the housing between an open and closed position, wherein in the open position the lid creates a relatively weighted condition at one end of the housing; and a foot (extending legs) for supporting the housing.

	It would have been obvious to one skilled in the art to provide the housing of Aoshima with the foot arrangement disclosed in Lockwood, in order to provide more stability to the housing when operated or positioned at an angle.

Claims 2, 3, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoshima et al. in view of Barnett.
	There is disclosed in Aoshima a cooking system, comprising: a housing 1, 3 defining a hollow chamber configured to receive a food container 5, the housing having an upper portion defining an opening to the hollow chamber; a lid 9 movable about a hinged axis 9 t the housing between an open and closed position, wherein in the open position the lid creates a relatively weighted condition at one end of the housing; and a foot (extending legs) for supporting the housing.

	It would have been obvious to one skilled in the art to provide the housing of Aoshima with the foot arrangement disclosed in Lockwood, in order to prevent tipping of the housing when the housing is positioned on an angled surface or when manipulation of the housing is done when the lid is in an open position.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoshima et al. in view of Popeil et al. ‘411 as applied to claims above, and further in view of Chang.
	Chang discloses, in a cooking system, the use of a spine 22 mounted to a housing, wherein a lid of the system is coupled and supported to the spine.
.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that neither the Lockwood or Barnett references are analogous art, and therefore should not be used in determining patentability. 
It should be noted that both Lockwood and Barnett are reasonably pertinent to the particular problem with which the inventor is involved. That being the prevention of tipping of the cooking housing when placed in an operating position that enhances such tipping. Protection to a user is emphasized in each of modifying references Lockwood and Barnett.
Applicant argues that the Popeil fails to disclose a horizontally extending foot for supporting a cooking housing. Applicant goes on to state 
It should be noted that element 6943 is defined by Popeil as being a foot and element 6947, which is an extension of element 6943, is referred to as a swing out support. It is the extension of element 6943 that allows foot 6947 to be defined as being larger in one dimension than a second foot and have an extension in a horizontal direction beyond an outermost extent of a vertical wall of the housing.
	Applicant argues that there is no teaching in Aoshima that the housing presents a tipping risk. It only makes since that with the lid of Aoshima being in an upward position at a peripheral side of the housing, the housing would be at a risk tipping because of the weight of the lid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/REGINALD ALEXANDER/
Examiner
Art Unit 3761